DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on After Final Response filed 24 August 2021, which is incorporated in to the RCE filed 16 September 2021, has been entered.
This Office Action is responsive to the amendment filed in the After Final Response filed 24 August 2021, which is incorporated in to the RCE filed 16 September 2021. As directed by the amendment: Claims 1, 3, 4, 5, 8-11, 19, 20, and 21 have been amended, Claim 2 has been cancelled, and no claims have been added.  Thus, Claims 1 and 3-21 are presently pending in this application.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 3-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1:
Claims 1, 3-18, and 21 recite a device (machine), Claim 19 recites a method (process), and Claim 20 recites a non-transitory computer-readable medium/computer (machine), each of which are within the four statutory categories. 
Claims 1 and 3-21 are directed to an abstract idea as described below.  

Step 2A, Prong One:
Claim 1 recites “an output control device comprising an output control unit configured to control output of output information in accordance with a change in a state point in a physiological index space corresponding to a physiological index value based on a biosensor…[and] based on distribution density of previous state points in the physiological index space at a position of a current state point in the physiological index space, and control a size of the output information to have a direct relationship with the distribution density of the previous state points at the position of the current state point in the physiological index space”. Claim 19 recites “an output control method, the method comprising.. controlling output of output information in accordance with a change in a state point in a physiological index space corresponding to a physiological index value based on a biosensor, wherein the controlling of the output of the output information is based on distribution density of previous state points in the physiological index space at a position of a current state point in the physiological index space, and wherein the controlling of the output of the output information includes controlling a size of the output information to have a direct relationship with the distribution densityReply to Final Office Action of June 16, 2021 of the previous state points at the position of the current state point in the physiological index space”. Claim 20 recites the method of Claim 19 implemented on a non-transitory computer-readable medium/computer. 
The limitations of “control output of output information in accordance with a change in a state point in a physiological index space corresponding to a physiological index value based on a biosensor…[and] based on distribution density of previous state points in the physiological index space at a position of a current state point in the physiological index space, and control a size of the output information to have a direct relationship with the distribution density of the previous state points at the position of the current state point in the physiological index space” as drafted, under their broadest reasonable interpretation, are merely a mental process, because these are steps are akin to having a doctor or other human actor performing a medical diagnosis of a patient and mathematically evaluating sensed data. Therefore, these steps may be performed mentally by a human actor.  Claims 3-18 and 21 depend from Claim 1, and only recite additional features of mathematically evaluating and analyzing sensed data. For example, Claim 3 recites “control the output of the output information in accordance with a transition speed of the state point in a physiological -2-Patent Application No. 16/335,047 Reply to Final Office Action of June 16, 2021index space”, and Claim 5 recites, “acquire a reward value in accordance with the change in the state point in the physiological index space, and control the output of the output information in accordance with the reward value.” These limitations are also merely processes to evaluate a sensed signal which may be performed mentally by a human actor, such as by visually comparing charts/plots, performing calculations, or by simply using a pen and paper. 
If claim limitations, under their broadest reasonable interpretation covers the performance of the limitations within the human mind or by a human using a pen and paper, then it falls within “mental processes” grouping of abstract ideas. See MPEP 2106.04(a)(2)(III). 

Step 2A, Prong Two:
The judicial exception is not integrated into a practical application. Claim 1 only recites the additional limitations “an output control device”, “an output control unit” “a processor”, and “a biosensor”. Claims 19 and 20 recite “a processor”, “a non-transitory computer-readable medium”, “a computer”, and “a biosensor”. Claim 9 recites “a processing unit”. Claims 13 and 15 specify known types of biosensors (e.g. perspiration sensor, an electrocardiographic sensor, a pulse sensor, a peripheral bloodstream sensor, or brain wave sensor). 
These additional elements are recited at a high-level of generality (i.e. most generic computer systems would be known to have these components for general computation and processing of sensed data), and they amount to no more than mere pre-solution activity of data gathering from a sensor. This pre-solution activity of data gathering using electrodes and sensors is well-understood, routine, and conventional in the field of medical sensing and computing technology. 
For example, see the Tran reference cited below which describes known biosensors and signal sensing with collection/processing (Paragraph 0035, 0076, 0109, 0131, 0324, 0374, 0405), as well as Clifton et al. (Paragraph 0002, 0026, 0028, Claim 10), and additionally Neuman (Neuman, M. R. “Biopotential Electrodes.” The Biomedical Engineering Handbook: Second Ed. Joseph D. Bronzino; Boca Raton: CRC Press LLC, 2000) which describes known biosensor signal sensing and processing (Table 48.1, Sections 48.1 and 48.4) for further evaluation and diagnosis. Therefore, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
 Thus the claims are directed to an abstract idea.  As described above, Claims 1 and 3-21 are merely a mental process, because these are steps are akin to having a doctor or other human actor performing a medical diagnosis of a patient and mathematically evaluating sensed data, which may be done mentally by a human actor.

Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the judicial exception into a practical application (Step 2A - Prong Two), the additional elements of using “an output control device”, “an output control unit” “a processor”, and “a biosensor” to perform data analysis of sensed signals amounts to no more than mere instruction to apply the exception using known and generic elements. 
The only structural elements recited in the claims are “an output control device”, “an output control unit” “a processor”, “a biosensor”, “a non-transitory computer-readable medium”, “a computer”, and  “a processing unit”. Dependent Claims 13 and 15 specify known types of biosensors (e.g. perspiration sensor, an electrocardiographic sensor, a pulse sensor, a peripheral bloodstream sensor, or brain wave sensor) with no additional structure or details. These additional elements are recited at a high-level of generality (i.e. most generic computer systems would be known to have these components for general computation and processing of sensed data), and only provide conventional, well-known sensing and computing functions that do not add meaningful limits to practicing the abstract idea. 
The “controlling output” and data manipulation steps of dependent Claims 3-18 and 21, amount to no more than mere pre-solution activity of data processing, and this pre-solution activity of processing data using known sensors is well-understood, routine, and conventional in the field of computing and medical technology. For example, see the Tran reference cited below which describes known biosensors and signal sensing with collection/processing (Paragraph 0035, 0076, 0109, 0131, 0324, 0374, 0405), as well as Clifton et al. (Paragraph 0002, 0026, 0028, Claim 10), and additionally Neuman (Neuman, M. R. “Biopotential Electrodes.” The Biomedical Engineering Handbook: Second Ed. Joseph D. Bronzino; Boca Raton: CRC Press LLC, 2000) which describes known biosensor signal sensing and processing (Table 48.1, Sections 48.1 and 48.4) for further evaluation and diagnosis.
Furthermore, the “controlling output” and data manipulation steps the claims do not recite any additional structural elements or limitations on practical applications (e.g. specific treatment or tangible output). Therefore, the claims are not patent eligible.

Therefore, Claims 1 and 2-21 are rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 3-21 are rejected under 35 U.S.C. 103 as being unpatentable over Tran (US Publication No. 2008/0001735, previously cited) in view of Clifton et al. (US Publication No. 2014/0149325).
Regarding Claim 1, Tran discloses an output control device (monitoring system, Abstract) comprising: an output control unit (base station/server 20 connected to patient interface 90, Fig. 1A, Paragraph 0035, 0063, 0123) configured to control output of output information (patient interface 90, Fig. 1A, other outputs 210, Paragraph 0010, 0013-0014, 0047, 0066, 0123) in 5accordance with a change in a state point in a physiological index space (system monitors changes in multiple physiological indices within a data framework space using a data mesh network, in order to output data and/or a diagnosis, Paragraph 0035, 0076, 0109, 0131, 0324, 0374, 0405) corresponding to a physiological index value (physiological indices/data values from biosensors, Paragraph 0035,  0076, 0109, 0131, 0324, 0374, 0405) based on a biosensor (multiple biosensors which collect the physiological indices/data values, including EMG/EEG/ECG/other sensors, Paragraph 0006, 0035, 0199),  wherein the output control 10unit (base station/server 20 connected to patient interface 90, Fig. 1A, Paragraph 0035, 0063, 0123) is further configured to control the output of the output information (patient interface 90, Fig. 1A, other outputs 210, Paragraph 0010, 0013-0014, 0047, 0066, 0123) based on distribution density of previous state points (current density distribution for certain physiological indices, Paragraph 0201, calculation of probability densities/state duration densities based on previous physiological indices/values, Paragraph 0109, 0138, 0333, 0354, clustering operations performed to detect patterns, Paragraph 0136-0139) in the physiological index space (system monitors changes in multiple physiological indices within a data framework space using a data mesh network, in order to output data and/or a diagnosis, Paragraph 0035,  0076, 0109, 0131, 0136-0139, 0324, 0374, 0405), at a position of a current state point in the physiological index space (comparing current physiological value state to changes/thresholds, Paragraph 0067, 0076, 0079, 0108, 0136-0139),  wherein the output control unit is implemented via at least one processor (base station/server 20 connected to patient interface 90, Fig. 1A, Paragraph 0010, 0035, 0063, 0067, 0123). 
Tran further discloses wherein the output control 10unit (base station/server 20 connected to patient interface 90, Fig. 1A, Paragraph 0035, 0063, 0123) is further configured to control the output of the output information (patient interface 90, Fig. 1A, other outputs 210, Paragraph 0010, 0013-0014, 0047, 0066, 0123) based on distribution density of previous state points (current density distribution for certain physiological indices, Paragraph 0201, calculation of probability densities/state duration densities based on previous physiological indices/values, Paragraph 0109, 0138, 0333, 0354, clustering operations performed to detect patterns, Paragraph 0136-0139) in the physiological index space (system monitors changes in multiple physiological indices within a data framework space using a data mesh network, in order to output data and/or a diagnosis, Paragraph 0035,  0076, 0109, 0131, 0136-0139, 0324, 0374, 0405), at a position of a current state point in the physiological index space (comparing current physiological value state to changes/thresholds, Paragraph 0067, 0076, 0079, 0108, 0136-0139). However, Tran does not explicitly disclose wherein the output control unit controls a size of the output information to have a direct relationship with the distribution density of the previous state points at the position of the current state point in the physiological index space. However, Clifton et al. teaches an output control device and method comprising an output control unit (Abstract, Paragraph 0002, 0042, Claim 1) which controls the output of information in an physiological index space (probability and data space, Paragraph 0017, 0020-0021, 0024, 0055) with respect to an index value on a biosensor (Paragraph 0002, 0026, 0028, Claim 10) wherein the output control unit (Abstract, Paragraph 0002, 0042, Claim 1) controls a size of the output information (filtering and reducing output, Paragraph 0020-0024, 0043, 0052, 0055, Claim 1) to have a direct relationship with the distribution density (Paragraph 0018, 0020, 0024, 0055; 90, 92, 94, Fig. 7) of the previous state points at the position of the current state point (Paragraph 0020-0024, 0042-0044, 0055) in the physiological index space (probability and data space, Paragraph 0017, 0020-0021, 0024, 0055). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the output control unit disclosed by Tran to additionally control a size of the output information to have a direct relationship with the distribution density of the previous state points at the position of the current state point in the physiological index space as taught by Clifton et al., in order to assist in the interpretation of the multiple signals acquired from complex systems in order to accurately distinguish abnormal/normal values during continuous monitoring without providing false outputs, as also taught by Clifton et al. (Paragraph 0002, 0005-0006).

Regarding Claim 19, Tran discloses an output control method (method of monitoring system, Abstract, Flowchart of Fig. 5, Paragraph 0157, 0013-0014), the method comprising by a processor (processor/computer, Paragraph 0010, 0040, 0066, 0123, 0158, including base station/computer 20, 90, Fig. 1A), controlling output of output information (patient interface 90, Fig. 1A, other outputs 210, Paragraph 0010, 0013-0014, 0047, 0066, 0123) in accordance with a change in a state point in a physiological index space (system monitors changes in multiple physiological indices within a data framework space using a data mesh network, in order to output data and/or a diagnosis, Paragraph 0035, 0076, 0109, 0131, 0324, 0374, 0405) corresponding to a physiological index value (physiological indices/data values from biosensors, Paragraph 0035,  0076, 0109, 0131, 0324, 0374, 0405) based on a biosensor (multiple biosensors which collect the physiological indices/data values, including EMG/EEG/ECG/other sensors, Paragraph 0006, 0035, 0199)
wherein the controlling of the output of the output information (patient interface 90, Fig. 1A, other outputs 210, Paragraph 0010, 0013-0014, 0047, 0066, 0123)  is based on distribution density of previous state points (current density distribution for certain physiological indices, Paragraph 0201, calculation of probability densities/state duration densities based on previous physiological indices/values, Paragraph 0109, 0138, 0333, 0354, clustering operations performed to detect patterns, Paragraph 0136-0139) in the physiological index space  (system monitors changes in multiple physiological indices within a data framework space using a data mesh network, in order to output data and/or a diagnosis, Paragraph 0035,  0076, 0109, 0131, 0136-0139, 0324, 0374, 0405) at a position of a current state point in the physiological index space (comparing current physiological value state to changes/thresholds, Paragraph 0067, 0076, 0079, 0108, 0136-0139).
Tran further discloses wherein the output control 10unit (base station/server 20 connected to patient interface 90, Fig. 1A, Paragraph 0035, 0063, 0123) is further configured to control the output of the output information (patient interface 90, Fig. 1A, other outputs 210, Paragraph 0010, 0013-0014, 0047, 0066, 0123) based on distribution density of previous state points (current density distribution for certain physiological indices, Paragraph 0201, calculation of probability densities/state duration densities based on previous physiological indices/values, Paragraph 0109, 0138, 0333, 0354, clustering operations performed to detect patterns, Paragraph 0136-0139) in the physiological index space (system monitors changes in multiple physiological indices within a data framework space using a data mesh network, in order to output data and/or a diagnosis, Paragraph 0035,  0076, 0109, 0131, 0136-0139, 0324, 0374, 0405), at a position of a current state point in the physiological index space (comparing current physiological value state to changes/thresholds, Paragraph 0067, 0076, 0079, 0108, 0136-0139). However, Tran does not explicitly disclose controlling a size of the output information to have a direct relationship with the distribution density of the previous state points at the position of the current state point in the physiological index space. However, Clifton et al. teaches an output control device and method comprising an output control unit (Abstract, Paragraph 0002, 0042, Claim 1) which controls the output of information in an physiological index space (probability and data space, Paragraph 0017, 0020-0021, 0024, 0055) with respect to an index value on a biosensor (Paragraph 0002, 0026, 0028, Claim 10) wherein the output control unit (Abstract, Paragraph 0002, 0042, Claim 1) controls a size of the output information (filtering and reducing output, Paragraph 0020-0024, 0043, 0052, 0055, Claim 1) to have a direct relationship with the distribution density (Paragraph 0018, 0020, 0024, 0055; 90, 92, 94, Fig. 7) of the previous state points at the position of the current state point (Paragraph 0020-0024, 0042-0044, 0055) in the physiological index space (probability and data space, Paragraph 0017, 0020-0021, 0024, 0055). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the output control unit disclosed by Tran to additionally control a size of the output information to have a direct relationship with the distribution density of the previous state points at the position of the current state point in the physiological index space as taught by Clifton et al., in order to assist in the interpretation of the multiple signals acquired from complex systems in order to accurately distinguish abnormal/normal values during continuous monitoring without providing false outputs, as also taught by Clifton et al. (Paragraph 0002, 0005-0006).

Regarding Claim 20, Tran discloses a non-transitory computer-readable medium having embodied thereon a15 program (Paragraph 0010, 0035, 0063, 0067, 0123) which when executed by a computer (processor/computer, Paragraph 0010, 0040, 0066, 0123, 0158, including base station/computer 20, 90, Fig. 1A) causes the computer to execute an output control method (monitoring system, Abstract) the method comprising controlling output of output information (patient interface 90, Fig. 1A, other outputs 210, Paragraph 0010, 0013-0014, 0047, 0066, 0123) in accordance with a change in a state point in a physiological index space 20(system monitors changes in multiple physiological indices within a data framework space using a data mesh network, in order to output data and/or a diagnosis, Paragraph 0035, 0076, 0109, 0131, 0324, 0374, 0405) corresponding to a physiological index value  (physiological indices/data values from biosensors, Paragraph 0035,  0076, 0109, 0131, 0324, 0374, 0405) based on a biosensor (multiple biosensors which collect the physiological indices/data values, including EMG/EEG/ECG/other sensors, Paragraph 0006, 0035, 0199) wherein the controlling of the output of the output information (patient interface 90, Fig. 1A, other outputs 210, Paragraph 0010, 0013-0014, 0047, 0066, 0123)  is based on distribution density of previous state points (current density distribution for certain physiological indices, Paragraph 0201, calculation of probability densities/state duration densities based on previous physiological indices/values, Paragraph 0109, 0138, 0333, 0354, clustering operations performed to detect patterns, Paragraph 0136-0139) in the physiological index space  (system monitors changes in multiple physiological indices within a data framework space using a data mesh network, in order to output data and/or a diagnosis, Paragraph 0035,  0076, 0109, 0131, 0136-0139, 0324, 0374, 0405) at a position of a current state point in the physiological index space (comparing current physiological value state to changes/thresholds, Paragraph 0067, 0076, 0079, 0108, 0136-0139).
Tran further discloses wherein the output control 10unit (base station/server 20 connected to patient interface 90, Fig. 1A, Paragraph 0035, 0063, 0123) is further configured to control the output of the output information (patient interface 90, Fig. 1A, other outputs 210, Paragraph 0010, 0013-0014, 0047, 0066, 0123) based on distribution density of previous state points (current density distribution for certain physiological indices, Paragraph 0201, calculation of probability densities/state duration densities based on previous physiological indices/values, Paragraph 0109, 0138, 0333, 0354, clustering operations performed to detect patterns, Paragraph 0136-0139) in the physiological index space (system monitors changes in multiple physiological indices within a data framework space using a data mesh network, in order to output data and/or a diagnosis, Paragraph 0035,  0076, 0109, 0131, 0136-0139, 0324, 0374, 0405), at a position of a current state point in the physiological index space (comparing current physiological value state to changes/thresholds, Paragraph 0067, 0076, 0079, 0108, 0136-0139). However, Tran does not explicitly disclose controlling a size of the output information to have a direct relationship with the distribution density of the previous state points at the position of the current state point in the physiological index space. However, Clifton et al. teaches an output control system and method comprising an output control unit (Abstract, Paragraph 0002, 0042, Claim 1) which controls the output of information in an physiological index space (probability and data space, Paragraph 0017, 0020-0021, 0024, 0055) with respect to an index value on a biosensor (Paragraph 0002, 0026, 0028, Claim 10) wherein the output control unit (Abstract, Paragraph 0002, 0042, Claim 1) controls a size of the output information (filtering and reducing output, Paragraph 0020-0024, 0043, 0052, 0055, Claim 1) to have a direct relationship with the distribution density (Paragraph 0018, 0020, 0024, 0055; 90, 92, 94, Fig. 7) of the previous state points at the position of the current state point (Paragraph 0020-0024, 0042-0044, 0055) in the physiological index space (probability and data space, Paragraph 0017, 0020-0021, 0024, 0055). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the output control unit disclosed by Tran to additionally control a size of the output information to have a direct relationship with the distribution density of the previous state points at the position of the current state point in the physiological index space as taught by Clifton et al., in order to assist in the interpretation of the multiple signals acquired from complex systems in order to accurately distinguish abnormal/normal values during continuous monitoring without providing false outputs, as also taught by Clifton et al. (Paragraph 0002, 0005-0006).
Regarding Claim 3, Tran discloses an output control device (monitoring system, Abstract) wherein the output control 10unit (base station/server 20 connected to patient interface 90, Fig. 1A, Paragraph 0035, 0063, 0123) controls the output of the output information in accordance with a transition speed of the state point in a physiological index space (trend analysis and monitoring sudden/rapid changes in the physiological indices, Paragraph 0013, 0067, 0076, 0046, 0118, 0103).  
Regarding Claim 4, Tran discloses an output control device (monitoring system, Abstract) wherein the output control 10unit (base station/server 20 connected to patient interface 90, Fig. 1A, Paragraph 0035, 0063, 0123) controls the output of the output information in accordance with stability of the state point in the physiological index space (trend analysis and monitoring changes in the physiological indices, including lack of change, Paragraph 0047, 0061, 0065, 0067, 0115, 0130). 
Regarding Claim 5, Tran discloses an output control device (monitoring system, Abstract) wherein the output control 10unit (base station/server 20 connected to patient interface 90, Fig. 1A, Paragraph 0035, 0063, 0123) acquires a reward value in accordance with the change in the state point in the physiological index space (weighing physiological indices/data values based on importance values due to relevance, Paragraph 0067, 0068, 0157, 0325) and controls the output of the output information in accordance with the reward value (determination of emergency response/alert due to weighted important data values, Paragraph 0067, 0068, 0157, 0325).  
Regarding Claim 6, Tran discloses an output control device (monitoring system, Abstract) wherein the physiologicalSP366967WO00 66/69 index value is detected by the biosensor while content is output (monitoring and feedback in real time, Paragraph 0139, 0162-0163, 0182, 0268, 0302).  
Regarding Claim 7, Tran discloses an output control device (monitoring system, Abstract) comprising     a processing unit (processor/computer, Paragraph 0010, 0040, 0066, 0123, 0158, including base station/computer 20, 90, Fig. 1A) configured to associate a flag (alerts, outputs, flags, Paragraph 0013, 0076, 0115, 0148, 0151) indicating a transition source state with the state point (monitors current physiological data value with respect to changes in analyzed physiological indicies/data values, Paragraph 0035,  0076, 0109, 0131, 0324, 0374, 0405) corresponding to the physiological index value detected by the biosensor (multiple biosensors which collect the physiological indices/data values, including EMG/EEG/ECG/other sensors, Paragraph 0006, 0035, 0199) at a timing in accordance with detection of a predetermined transition source designation manipulation (physiological indicies/data values based monitored over time based on predetermined thresholds, Paragraph 0013, 0067, 0076, 0046, 0118, 0103) in a case in which the predetermined transition source designation manipulation by a user is detected (user pre-defined parameters/patient selected thresholds, Paragraph 0148, 0151, 0173, 0304, 0306), wherein the processing unit is implemented via at least one processor (processor/computer, Paragraph 0010, 0040, 0066, 0123, 0158, including base station/computer 20, 90, Fig. 1A).  
Regarding Claim 8, Tran discloses an output control device (monitoring system, Abstract) wherein 10the output control unit controls output (patient interface 90, Fig. 1A, other outputs 210, Paragraph 0010, 0013-0014, 0047, 0066, 0123) indicating that a current internal state reaches the transition source state (monitors current physiological data value with respect to changes in analyzed physiological indicies/data values, Paragraph 0035,  0076, 0109, 0131, 0324, 0374, 0405) in a case in which the state point associated with the flag (alerts, outputs, flags, Paragraph 0013, 0076, 0115, 0148, 0151) indicating the 15transition source state and the current state point satisfy a predetermined relation (physiological indicies/data values based monitored over time based on predetermined thresholds to indicate specified conditions, Paragraph 0013, 0067, 0076, 0046, 0118, 0103).  
Regarding Claim 9, Tran discloses an output control device (monitoring system, Abstract) comprising     a processing unit (processor/computer, Paragraph 0010, 0040, 0066, 0123, 0158, including base station/computer 20, 90, Fig. 1A) configured to associate a flag (alerts, outputs, flags, Paragraph 0013, 0076, 0115, 0148, 0151) indicating a transition 20destination state with the state point (analyzed physiological indicies/data values based monitored and further analyzed over time based on predetermined thresholds, Paragraph 0013, 0067, 0076, 0046, 0118, 0103) corresponding to the physiological index value detected by the biosensor (physiological indices/data values from biosensors, Paragraph 0035,  0076, 0109, 0131, 0324, 0374, 0405) at a timing in accordance with detection of a predetermined transition destination manipulation (predetermined thresholds monitored over time to indicate specified conditions, Paragraph 0013, 0067, 0076, 0046, 0118, 0103, 0137) in a case in which the predetermined transition destination manipulation by a user is detected (user pre-defined/patient selected thresholds, Paragraph 0148, 0151, 0173, 0304, 0306), wherein the processing unit is implemented via at least one processor (processor/computer, Paragraph 0010, 0040, 0066, 0123, 0158, including base station/computer 20, 90, Fig. 1A).  
Regarding Claim 10, Tran discloses an output control device (monitoring system, Abstract) wherein the output control unit controls output (patient interface 90, Fig. 1A, other outputs 210, Paragraph 0010, 0013-0014, 0047, 0066, 0123) indicating that a current internal state reaches the transition destination state (monitors current physiological data value with respect to changes in analyzed physiological indices/data values, based on predefined and predetermined analysis thresholds, Paragraph 0035,  0076, 0109, 0131, 0324, 0374, 0405) in a case in which the state point associated with the flag (alerts, outputs, flags, Paragraph 0013, 0076, 0115, 0148, 0151) indicating the transition destination state and the current state point satisfy a predetermined 30relation (physiological indices/data values based monitored over time based on predetermined thresholds to indicate specified conditions, Paragraph 0013, 0067, 0076, 0046, 0118, 0103, 0137).  
Regarding Claim 11, Tran discloses an output control device (monitoring system, Abstract) comprising the processing unit (processor/computer, Paragraph 0010, 0040, 0066, 0123, 0158, including base station/computer 20, 90, Fig. 1A) switches the state point associated with the flag (alerts, outputs, flags, which may be altered to predetermined conditions, Paragraph 0013, 0076, 0115, 0148, 0151) indicating the transition destination state (predefined and predetermined analysis thresholds/conditions, Paragraph 0035,  0076, 0109, 0131, 0324, 0374, 0405)
in a case in which the state point associated with the flag (alerts, outputs, flags, which may be altered to predetermined conditions, Paragraph 0013, 0076, 0115, 0148, 0151, 0137) indicating the 5transition source state and the state point associated with the flag indicating the transition destination state (monitors current physiological data value with respect to changes in analyzed physiological indicies/data values, based on predefined and predetermined analysis thresholds, Paragraph 0035,  0076, 0109, 0131, 0324, 0374, 0405) are closer than a predetermined distance (physiological indicies/data values based monitored over time based on predetermined thresholds to indicate specified conditions, including relative/proximal conditions, Paragraph 0013, 0067, 0076, 0046, 0118, 0103).  
Regarding Claims 12 and 13, Tran discloses an output control device (monitoring system, Abstract) wherein the physiological 10index value includes a physiological index value reflecting autonomic nerve activity (autonomic function sensors, Paragraph 0006, 0035, 0070), including a physiological index 15value based on at least one of a perspiration sensor (sweat sensing, Paragraph 0220), an electrocardiographic sensor (Paragraph 0006, 0035, 0070), a pulse sensor (pulse oximeter, Paragraph 0035, 0070), or a peripheral bloodstream sensor (bloodflow/pressure sensing, Paragraph 0006, 0035, 0070).  
Regarding Claims 14 and 15, Tran discloses an output control device (monitoring system, Abstract) wherein the physiological 20index value includes a physiological index value reflecting central nerve activity (EEG and brain sensors, Paragraph 0070, 0200, 0223-0224, 0226), including a physiological index value 25based on a brain wave sensor (EEG and brain sensors, Paragraph 0070, 0200, 0223-0224, 0226).  
Regarding Claims 16-18, Tran discloses an output control device (monitoring system, Abstract) wherein a plurality of state points in the physiological index space (system monitors changes in multiple physiological indices within a data framework space using a data mesh network, in order to output data and/or a diagnosis, Paragraph 0035, 0076, 0109, 0131, 0324, 0374, 0405) are classified into a plurality of clusters by 30machine learning (classifying the analyzed physiological indices/data values from biosensors into clusters with respect to machine learning and other computational analysis, Paragraph 0037, 0103, 0107, 0121, 0131, 0136, 0138, 0385), and SP366967WO0068/69 wherein a label added to content output (predefined output symbols/labeled probabilistically, Paragraph 0109, 0138, 0354) at a timing in accordance with detection of a corresponding physiological index value (physiological indices/data values from biosensors during monitoring and analysis, Paragraph 0035,  0076, 0109, 0131, 0324, 0374, 0405) is associated with each of the plurality of clusters (cluster analysis, Paragraph 0037, 0103, 0107, 0121, 0131, 0136, 0138, 0385), 5wherein the label is corrected on a basis of evaluation information for the content (predefined output symbols/labeled probabilistically as physiological indices/data values are updated in real time, Paragraph 0109, 0138, 0354).  
Regarding Claim 21, Tran discloses an output control device (monitoring system, Abstract) wherein the output control unit  (base station/server 20 connected to patient interface 90, Fig. 1A, Paragraph 0035, 0063, 0123) controls a size of the output information (display output of types of different information Paragraph 0154, 0156, 0303-0306, 0294, including particular data/size/color/placement, Paragraph 0154, 0156, 0303-0306, 0294, output displays of Figs. 15C-F) based on the distribution density of the previous state points (current density distribution for certain physiological indices, Paragraph 0201, calculation of probability densities/state duration densities based on previous physiological indices/values, Paragraph 0109, 0138, 0333, 0354, clustering operations performed to detect patterns, Paragraph 0136-0139) in the physiological index space (system monitors changes in multiple physiological indices within a data framework space using a data mesh network, in order to output data and/or a diagnosis, Paragraph 0035,  0076, 0109, 0131, 0136-0139, 0324, 0374, 0405) at the position of the current state point in the physiological index space (comparing current physiological value state to changes/thresholds, Paragraph 0067, 0076, 0079, 0108, 0136-0139). -8-  
However, Tran does not specifically disclose wherein controlling the size of the output of information comprises the size being a first size based on the distribution density being a first density, and to control the size of the output information to be a second size larger than the first size based on the distribution density of the previous state points in the physiological index space at the position of the current state point in the physiological index space being a second density larger than the first density. Clifton et al. teaches an output control device and method comprising an output control unit (Abstract, Paragraph 0002, 0042, Claim 1) which controls the output of information in an physiological index space (probability and data space, Paragraph 0017, 0020-0021, 0024, 0055) with respect to an index value on a biosensor (Paragraph 0002, 0026, 0028, Claim 10) wherein the output control unit (Abstract, Paragraph 0002, 0042, Claim 1) controls a size of the output information (filtering and reducing output, Paragraph 0020-0024, 0043, 0052, 0055, Claim 1) to have a direct relationship with the distribution density (Paragraph 0018, 0020, 0024, 0055; 90, 92, 94, Fig. 7) of the previous state points at the position of the current state point (Paragraph 0020-0024, 0042-0044, 0055) in the physiological index space (probability and data space, Paragraph 0017, 0020-0021, 0024, 0055), wherein controlling the size of the output of information comprises the size being a first size based on the distribution density being a first density (comparison of values within the functions and setting thresholds within the index space, Paragraph 0005, 0007-0008, 0020-0024, 0047, 0055), and to control the size of the output information (filtering and reducing output, Paragraph 0020-0024, 0043, 0052, 0055, Claim 1) to be a second size larger than the first size (different sizes [less/greater] based on predetermined threshold values, Paragraph 0005, 0007-0008, 0020-0024, 0047, 0055) based on the distribution density (Paragraph 0018, 0020, 0024, 0055; 90, 92, 94, Fig. 7) of the previous state points in the physiological index space at the position of the current state point in the physiological index space being a second density larger than the first density (setting of thresholds and comparison of values within the functions, Paragraph 0005, 007). Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the output control unit disclosed by Tran to additionally control the size being a first size based on the distribution density being a first density, and to control the size of the output information to be a second size larger than the first size based on the distribution density of the previous state points in the physiological index space at the position of the current state point in the physiological index space being a second density larger than the first density, as taught by Clifton et al., in order to assist in the interpretation of the multiple signals acquired from complex systems in order to accurately distinguish abnormal/normal values during continuous monitoring (and data comparison with established thresholds) without providing false outputs, as also taught by Clifton et al. (Paragraph 0002, 0005-0006, 0055).

Response to Arguments. 
The Applicant's arguments filed in the After Final Response filed 24 August 2021, which is incorporated in to the RCE filed 16 September 2021, with respect to the previous 35 USC 102(a)(1) rejections of Claims 1 and 2-21 as anticipated by Tran have been fully considered. However, new 35 USC 103 rejections have been made above with the addition of the Clifton et al. reference. 
The Applicant specifically argues (Pages 10-11 of Response) that the previously cited Tran reference does not disclose the newly added limitations to Claim 1, and similar limitations added to independent Claims 19 and 20, specifically “and control a size of the output information to have a direct relationship with the distribution density of the previous state points at the position of the current state point in the physiological index space”. The Examiner agrees that Tran does not explicitly disclose these limitations. However, as described above, newly cited Clifton et al. teaches these features.
 Tran does disclose wherein the output control 10unit (base station/server 20 connected to patient interface 90, Fig. 1A, Paragraph 0035, 0063, 0123) is further configured to control the output of the output information (patient interface 90, Fig. 1A, other outputs 210, Paragraph 0010, 0013-0014, 0047, 0066, 0123) based on distribution density of previous state points (current density distribution for certain physiological indices, Paragraph 0201, calculation of probability densities/state duration densities based on previous physiological indices/values, Paragraph 0109, 0138, 0333, 0354, clustering operations performed to detect patterns, Paragraph 0136-0139) in the physiological index space (system monitors changes in multiple physiological indices within a data framework space using a data mesh network, in order to output data and/or a diagnosis, Paragraph 0035,  0076, 0109, 0131, 0136-0139, 0324, 0374, 0405), at a position of a current state point in the physiological index space (comparing current physiological value state to changes/thresholds, Paragraph 0067, 0076, 0079, 0108, 0136-0139). However, Tran does not explicitly disclose wherein the output control unit controls a size of the output information to have a direct relationship with the distribution density of the previous state points at the position of the current state point in the physiological index space. However, Clifton et al. teaches an output control device and method comprising an output control unit (Abstract, Paragraph 0002, 0042, Claim 1) which controls the output of information in an physiological index space (probability and data space, Paragraph 0017, 0020-0021, 0024, 0055) with respect to an index value on a biosensor (Paragraph 0002, 0026, 0028, Claim 10) wherein the output control unit (Abstract, Paragraph 0002, 0042, Claim 1) controls a size of the output information (filtering and reducing output, Paragraph 0020-0024, 0043, 0052, 0055, Claim 1) to have a direct relationship with the distribution density (Paragraph 0018, 0020, 0024, 0055; 90, 92, 94, Fig. 7) of the previous state points at the position of the current state point (Paragraph 0020-0024, 0042-0044, 0055) in the physiological index space (probability and data space, Paragraph 0017, 0020-0021, 0024, 0055). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the output control unit disclosed by Tran to additionally control a size of the output information to have a direct relationship with the distribution density of the previous state points at the position of the current state point in the physiological index space as taught by Clifton et al., in order to assist in the interpretation of the multiple signals acquired from complex systems in order to accurately distinguish abnormal/normal values during continuous monitoring without providing false outputs, as also taught by Clifton et al. (Paragraph 0002, 0005-0006). Therefore, Claim 1 remains rejected as described above. Claims 19 and 20 were similarly amended, and therefore are also rejected as described in detail above. 
No additional arguments were presented specifically with respect to the previous rejections of dependent Claims 3-18 or 21. Therefore, Claims 1 and 3-21 remain rejected as described in detail above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA M BAYS whose telephone number is (571)270-7852. The examiner can normally be reached 9:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMELA M. BAYS/Examiner, Art Unit 3792